Citation Nr: 0628909	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954. .

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the VA Regional 
Office (RO).  In that decision, the RO denied entitlement to 
special monthly pension.  The veteran perfected an appeal of 
that decision. 


FINDINGS OF FACT

1.  The veteran's disabilities for pension purposes are 
degenerative joint disease of the lumbar spine, rated 40 
percent disabling; degenerative joint disease of the hips, 
hands, shoulders, knees, and feet, rated 20 percent 
disabling; chronic obstructive pulmonary disease, rated 10 
percent disabling; transurethral prostatectomy, rated 10 
percent disabling; and peripheral neuropathy, noncompensably 
rated.  The combined schedular evaluation is 70 percent. 

2.  The veteran is not blind and he is not in a nursing home. 

3. The veteran is able to dress, feed, bathe, and attend to 
the wants of nature by himself, does not need assistance with 
a prosthetic or orthopedic appliance, and does not require 
protections from the hazards of his daily environment. 

4. The veteran does not have a disability rated 100 percent 
disabling; and his disabilities have not restricted him to 
his immediate premises and have not severely limited the 
number of occasions he may leave such premises. 






CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly pension is payable if the veteran is so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(b) and (c).  The 
veteran will be found to be in need of regular aid and 
attendance if he is blind, in a nursing home, or if he is 
helpless to the extent that he is unable to dress or bathe 
himself, if he frequently needs adjustment of a prosthetic or 
orthopedic appliance that by the nature of the disability he 
is unable to perform without assistance; if he is unable to 
feed himself or attend to the wants of nature, or if he 
requires protection from the hazards of his daily 
environment.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.352(a). 

Special monthly pension is payable at a lower rate if the 
veteran has a disability rated as permanent and total and an 
additional disability rated at 60 percent or more, or if he 
is permanently housebound due to his disability.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d). 

The veteran contends that he is entitled to special monthly 
pension based on the need for regular aid and attendance.  He 
states that chronic obstructive pulmonary disease (COPD), 
coronary artery disease, osteoarthritis, sleep apnea, and 
various physical ailments prevent him from leaving his home 
by himself.  In support of his claim, he submits an opinion 
statement from Dr. Montilla, who claims the veteran requires 
regular aid and attendance, as he requires help to attend to 
the activities of daily living.

Also of record are the veteran's VA medical center (VAMC) 
treatment records.  The veteran underwent a VA aid and 
attendance examination in March 1999.  The examiner noted 
limited range of motion in his trunk due to arthritis, which 
made tying shoes difficult.  The veteran also exhibited some 
unsteadiness of gait, although this resolved as he continued 
walking.  However, the veteran's disabilities did not hinder 
his ability to grip objects, feed himself, button clothing, 
shave, and attend to the needs of nature.  During the 
examination, the veteran described the activities of his 
typical day.  He was able to use the bathroom, groom and feed 
himself, and engage in mild exercise without assistance.  The 
examiner concluded that the veteran was capable of attending 
to the activities of daily living without regular aid and 
attendance despite his complaints of incapacitating 
osteoarthritis flare ups and shortness of breath on moderate 
exertion. 

The veteran underwent physical therapy from December 1999 to 
January 2000 for lower extremity pain associated with his 
degenerative joint disease.  His physical therapist noted 
that the veteran was alert and oriented to time, place, and 
person.  In January, the veteran reported that he was 
successfully performing his physical therapy exercises at 
home, and he was discharged from treatment.  A March 2000 
physical therapy note related moderate improvement of back 
pain with use of transcutaneous electrical nerve stimulation.  
His range of motion in the bilateral lower extremities was 
within normal limits; although performing straight leg raises 
caused shortness of breath.  His physical therapist noted 
that the veteran was independent in his activities of daily 
living and walked without assistance.    

In July 2003, the veteran underwent a VA respiratory 
examination.  The veteran related that he was housebound and 
dependant on oxygen.  Further, he presented evidence of 
severe dyspnea on minimal exertion.  The examiner heard 
diffuse rhonchi in both lungs.  However, no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension was noted.  The examiner diagnosed mild COPD. 

The veteran also underwent an aid and attendance examination 
in July 2003.  He reported to his examination without 
assistance of a nurse or attendant.  The examiner observed 
that the veteran was well groomed and well nourished, with 
erect posture.  The veteran walked well with the assistance 
of crutches, although shortness of breath prevented him from 
walking more than short distances.  The veteran explained 
that he only leaves his home to attend medical appointments. 

The veteran described the activities of a typical day, which 
included waking himself in the morning and attending to his 
grooming needs.  He dressed himself on a daily basis, 
although he required his wife's assistance to put on his 
undershirt, pants, socks, and shoes because of loss of 
balance when leaning forward.  He then ate breakfast and 
entertained himself by reading the newspaper or watching 
television.  Around midday, the veteran ate lunch and 
occasionally took a nap.  After his nap, he took a bath and 
then either read or watched television until dinner.  After 
dinner, the veteran watched television until bedtime.  The 
veteran stated that he occasionally attended church with his 
wife; however, she always drove their vehicle.  

In November 2005, the veteran sought treatment from his 
pulmonary specialist.  The veteran related that he was 
"feeling well" since he started his bronchodilator therapy.  
He referred to fewer episodes of shortness of breath and 
denied coughing or sputum production.  His condition was 
considered stable, and his physician recommended no change to 
his current therapy.  His condition was unchanged from May 
2005.  
 
He sought treatment for headaches and difficulty urinating in 
February 2006.  The veteran was ambulatory, alert, in no 
acute distress, and oriented in time, place, and person.  He 
was also well groomed and well nourished.  On observation, 
his physician noted that the veteran was in no respiratory 
distress and the veteran related that he was "feeling well" 
with his current treatment.  His physician recommended that 
the veteran continue his current treatment without changes.  

Although the veteran has submitted a statement from Dr. 
Montilla relating his need for aid and attendance, Dr. 
Montilla's statement is of little probative value.  First, 
the veteran did not submit medical records reflecting that he 
had been examined by or received treatment from Dr. Montilla, 
and therefore, his opinion is not supported by objective 
evidence documenting the veteran's current physical 
condition.  Further, VA treatment records submitted 
subsequent to Dr. Montilla's medical opinion indicate that 
the veteran continues to attend his medical appointments 
without assistance and that his condition is stable.   

The evidence indicates that the veteran lives with his wife 
and attends to the activities of daily living with very 
little assistance.  He is not blind or in a nursing home.  
During his March 1999 and July 2003 VA medical examinations, 
he stated that he is able to dress, bathe, and feed himself 
without assistance.  Medical treatment providers have 
routinely noted that the veteran is well dressed, well 
groomed, and well nourished.  Although the veteran ambulates 
with the assistance of crutches, he does not need assistance 
with a prosthetic or orthopedic appliance.  There is no 
evidence that he requires protection from the hazards of his 
daily environment. 

In addition, the veteran is not housebound.  He is able to 
leave his home to attend his medical appointments without 
assistance.  In addition, he also leaves his home to attend 
church with his wife.  None of his disabilities have been 
rated totally disabling, nor does the evidence indicate that 
such a rating is warranted.  In light of the evidence, it is 
clear that entitlement to special monthly pension based on 
the need for regular aid and attendance or by reason of being 
housebound is not warranted under the present facts. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
special monthly pension in correspondence dated May 2001 and 
February 2006 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because special monthly pension has been denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Although notice regarding the evidence the veteran may submit 
to substantiate his claim was sent subsequent to the August 
2000 decision, the veteran has had six years following the 
initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  In fact, the veteran 
submitted additional evidence in support of his claim as 
recently as March 2006.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained  private 
and VA treatment records, and provided the veteran VA aid and 
attendance examinations in March 1999 and July 2003.  He has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound 
is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


